Mr. Justice Thomas delivered the opinioirof the court: This is a claim filed by the Cable Company for a refund of $250.00 franchise tax erroneously paid to the Secretary of State for the period beginning July, 1923, and ending June 30, 1924. The amount legally due the State from claimant for this period was the sum of $250.00, but the Secretary of State demanded, and claimant paid, $500.00. The Attorney General has filed a statement and attached - thereto a letter from the Secretary of State as an exhibit, in which the Secretary of State admits that this claim is just and should be allowed, and the Attorney G-eneral in his statement consents to an award in favor of claimant in the sum of $250.00. • • , As. the amount of tax legally due was only $250.00, we therefore allow claimant an award in the sum of $250.00.